UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK


THOMAS J. MORAN,

                                      Plaintiff,                       1:19-cv-00808 (BKS/DJS)

v.

JOAN C. FINN, et al.,

                                      Defendants.


Appearances:

Plaintiff pro se
Thomas J. Moran
Albany County Correctional Facility
840 Albany Shaker Road
Albany, NY 12211

Hon. Brenda K. Sannes, United States District Judge:

                                    DECISION AND ORDER

       Plaintiff Thomas J. Moran commenced this proceeding under 42 U.S.C. § 1983 and

sought leave to proceed in forma pauperis (“IFP”). (Dkt. Nos. 5, 9). This matter was referred to

United States Magistrate Judge Daniel J. Stewart who, on September 26, 2019, granted

Plaintiff’s application to proceed IFP, and on October 1, 2019, issued a Report-

Recommendation, recommending that Plaintiff’s complaint be dismissed with leave to replead.

(Dkt. No. 20). Magistrate Judge Stewart determined that the complaint failed to provide a “short

and plain statement of the claim showing that the pleader is entitled to relief,” as required by

Fed. R. Civ. P. 8. (Id. at 3–4). The Report-Recommendation stated that Plaintiff had fourteen

days within which to file written objections to the report under 28 U.S.C. § 636(b)(1), and that

the failure to object to the report within fourteen days would preclude appellate review. (Id. at 6).
        The Report-Recommendation was sent to Plaintiff’s last known address, but was returned

to the Court marked “Returned to Sender, No Longer Incarcerated at Facility.” (Dkt. No. 22).

The Text Order granting Plaintiff IFP status was also returned to the Court as undeliverable with

the same marking. (Dkt. No. 21). On November 19, 2019, the Court issued an Order granting

Plaintiff an additional fourteen days to notify the Court of his current address and file any

objections to the Report-Recommendation. (Dkt. No. 23). That Order was also returned to the

Court marked “Returned to Sender, No Longer Incarcerated at Facility.” (Dkt. No. 24). Plaintiff

has failed to respond to the November 19, 2019 Order or submit objections to the Report-

Recommendation.

        As no objections to the Report-Recommendation have been filed, and the time for filing

objections has expired, the Court reviews the Report-Recommendation for clear error. See

Petersen v. Astrue, 2 F. Supp. 3d 223, 228–29 (N.D.N.Y. 2012); Fed. R. Civ. P. 72(b) advisory

committee’s note to 1983 amendment. Having reviewed the Report-Recommendation for clear

error and found none, the Court adopts the Report-Recommendation in its entirety.

        Accordingly, it is

        ORDERED that the Report-Recommendation (Dkt. No. 20) is ADOPTED in its

entirety; and it is further

        ORDERED that the Amended Complaint (Dkt. No. 9) is DISMISSED without

prejudice under Fed. R. Civ. P. 8; and it is further

        ORDERED that if Plaintiff wishes to proceed with this action he must file an Amended

Complaint, as set forth in the Report-Recommendation, within thirty (30) days of the date of

this Order; and it is further




                                                 2
          ORDERED that if Plaintiff fails to file an Amended Complaint as directed, the Clerk

shall enter judgment indicating that this action is DISMISSED without prejudice; and it is

further

          ORDERED that the Clerk of the Court serve a copy of this Decision and Order on

Plaintiff.

          IT IS SO ORDERED.



Dated: December 23, 2019
       Syracuse, New York




                                                 3
